NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
PRESIDIO COMPONENTS, INC.,
Plocintiff-Cross Appellom,t, -
V.
AMERICAN TECHNICAL CERAMICS CORP.,
Defendant-Appellan,t.
2010-1355, 2011-1089 ..
Appeals from the United States Distriot Court for the
Southern District of California in case no. 08-CV-0335,
Chief Judge Irn1a E. Gonza1ez.
ON MOTION
ORDER
American Technica1 Ceran1ics Corp. moves for a 60-
day extension of tin:1e, until Decen1ber 5, 2011, to file its
response and reply brief. Presidio Components, Inc.
opposes
Upon consideration thereof

PREs1D1o coMPoNEN'rs v. A_MER1oAN TEoH 2
IT ls 0RDERED THAT:
The motion is granted No further extensions should
be anticipated
FoR THE CoURT
SEP  4  /s/ Jan Horbal__\;
Date J an Horba1y
C1erk '
cc: Brett A. Schatz, Esq.
Marvin S. Gittes, Esq.
321 sss 
SEP 14 2011
§§
GEJlIg1
Nl(3Inn
§*ul_
l_3\='”l
';>€¢"
nn
.|AN HORBAL\'
CLERK